Citation Nr: 0914537	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a compression fracture 
of T9-T10 (claimed as back, neck, and left hip pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 2000 to 
November 2000.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefit sought on 
appeal.  

The Board notes that at the time of the August 2007 decision, 
two issues were referred.  It does not appear that any action 
has been taken on the issues since that time.  As such, the 
Board again refers to the RO the issues of entitlement to a 
total rating based on individual unemployability, and 
entitlement to service connection for a psychiatric problem.  

The issue on appeal was previously denied by the Board in an 
August 2007 decision.  The Veteran appealed the August 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2008 Order, the Court vacated 
the Board's decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to comply with the parties' 
Joint Motion for Remand as ordered by the Court in November 
2008.

The Court vacated the Board's August 2007 decision because it 
was determined that VA did not satisfy its duty to assist the 
Veteran in the development of his claim.  In a July 2002 VA 
Form 21-4142 the Veteran requested VA to obtain a service 
treatment record dated from October 11, 2000 from Martin Army 
Community Hospital.  On July 31, 2002, VA requested records 
from October 11, 2000 onward from this facility.  As noted by 
the Court, a document from August 2002 appears to possibly 
comprise a negative reply for the records from this facility, 
but as the source of the letter is not indicated it is 
unclear whether this was Martin Army Community Hospital's 
response.  A separate document from the National Personnel 
Records Center from July 2002 appears to indicate the record 
may be located at "Code 14."  Although the file does 
contain documents from Martin Army Community Hospital dated 
from October 2, 2000, October 3, 2000, and October 10, 2000, 
it remains unclear whether the October 11, 2000 records are 
still outstanding.  As such, the Board's decision was vacated 
and remanded in order to obtain these documents.

In addition, the Board notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires that notice be provided concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Complaint notice is required in 
this regard.  
	
Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice 
of the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. .  Ensure that VA has complied with 
its duty to assist the Veteran under 
38 C.F.R. § 3.159(c)(2) by requesting 
service treatment records dated from 
October 11, 2000 onward from Martin Army 
Community Hospital.  As appropriate, the 
National Personnel Records Center or any 
other facility should also be contacted 
in attempting to obtain these records.  
Associate all such records with the 
Veteran's claim folder.  If no records 
can be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2006) must 
be complied with.
After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




